Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Valerie Davis on 08/30/2021.
The application has been amended as follows:  	Regarding claims 1-13, 21, and 22, the claims are cancelled.
Reasons For Allowance
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a thermopile cell including: a p-doped region in the substrate, the p-doped region including first and second p-type extensions through the oxide layer to the second lateral surface of the oxide layer; an n-doped region in the substrate, the n-doped region including first and second n-type extensions through the oxide layer to the second lateral surface of the oxide layer; a first metallic connection coupled to the first p-type extension, the first metallic connection extending into the intermetal dielectric region; a second metallic connection coupled to the first n-type extension, the second metallic connection extending into the intermetal dielectric region; first, second, and third lateral interconnects within the intermetal dielectric region and laterally displaced from one another, the first lateral interconnect coupled to the first and second metallic connections, the second lateral interconnect coupled to the second p-type extension, and the third lateral interconnect coupled to the second n-type extension; a switch device on the substrate, the switch device having a control input coupled to the second or the third lateral interconnect; and a heater in the intermetal dielectric region overlying and spaced apart from the first lateral interconnect.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838